       Case 2:19-cv-02091-DDC-TJJ Document 85 Filed 07/17/20 Page 1 of 7




                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS


KENDRA ROSS,

                Plaintiff,
                                                        Case No. 17-2547-DDC-TJJ
v.

ROYALL JENKINS, et al.,

                Defendants.



KENDRA ROSS,

                Plaintiff,
                                                        Case No. 19-2091-DDC-TJJ
v.

THE PROMISE KEEPERS, INC., et al.,

                Defendants.


                                 MEMORANDUM AND ORDER

        This matter is before the court on plaintiff Kendra Ross’s Renewed Partial Motion for

Default Judgment (Doc. 269) (also available as Doc. 81 in the CM/ECF record in Ross v. The

Promise Keepers, Inc., et al., No. 19-2091) against defendants The Promise Keepers, Inc., The

Promise Keepers 417, Inc., and The Promise Keepers 417 Inc. (collectively, “The Promise

Keepers”).1 For the reasons explained below, the court grants plaintiff’s renewed motion.




1
        The Complaint alleges that The Promise Keepers 417 Inc. is incorporated in Maryland and that
The Promise Keepers 417, Inc. is incorporated in Georgia. Because a comma is the only thing
distinguishing one entity from the other, the court refers to The Promise Keepers 417 Inc. as Promise
Keepers Maryland, and The Promise Keepers 417, Inc. as Promise Keepers Georgia.
       Case 2:19-cv-02091-DDC-TJJ Document 85 Filed 07/17/20 Page 2 of 7




       I.      Background

       On September 15, 2017, plaintiff Kendra Ross filed a Complaint against Royall Jenkins,

The Value Creators, Inc. (f/k/a The United Nation of Islam, Inc.), The Value Creators LLC, and

The Value Creators Inc. Doc. 1. The Complaint asserted 16 federal and state law claims. On

May 23, 2018, the court entered default judgment against defendants Royall Jenkins, The Value

Creators, Inc. (f/k/a The United Nation of Islam, Inc.), The Value Creators LLC, and The Value

Creators Inc. (the “Judgment Debtors”). See Doc. 41.

       On February 15, 2019, plaintiff filed a Complaint against The Promise Keepers seeking

to void certain asset transfers between Judgment Debtors and The Promise Keepers. Compl.,

Ross v. The Promise Keepers, Inc., No. 19-2091 (D. Kan. Feb. 15, 2019), ECF No. 1. Plaintiff

amended her Complaint on March 25, 2019. Am. Compl., Ross, No. 19-2091 (D. Kan. Mar. 25,

2019), ECF No. 45. Plaintiff served The Promise Keepers on March 27, 2019. Return of

Service, Ross, No. 19-2091 (D. Kan. Apr. 4, 2019), ECF No. 60; Return of Service, Ross, No.

19-2091 (D. Kan. Apr. 4, 2019), ECF No. 61; Return of Service, Ross, No. 19-2091 (D. Kan.

Apr. 4, 2019), ECF No. 62. On April 11, 2019, the court consolidated Case No. 19-2091 with

Case No. 17-2547. Doc. 193.

       On April 23, 2019, plaintiff filed an Application for Clerk’s Entry of Default against The

Promise Keepers. Doc. 194. On May 1, 2019, the Clerk entered default against The Promise

Keepers under Federal Rule of Civil Procedure 55(a). Clerk’s Entry of Default, Ross, No. 19-

2091 (D. Kan. May 1, 2019), ECF No. 68.

       On June 19, 2019, plaintiff filed a Motion for Default Judgment against The Promise

Keepers, seeking judgment in the amount of $8,055,730.64. Doc. 208. Plaintiff asserted The

Promise Keepers were liable for her judgment in her prior case under principles of res judicata



                                                2
       Case 2:19-cv-02091-DDC-TJJ Document 85 Filed 07/17/20 Page 3 of 7




and collateral estoppel. Doc. 209 at 8–9. Plaintiff also sought judgment under two alternative

claims against The Promise Keepers: one for violation of the Kansas Uniform Fraudulent

Transfer Act and the other for unjust enrichment. Id. at 9–13.

       On March 16, 2020, the court denied default judgment on plaintiff’s “res

judicata/collateral estoppel” claim and unjust enrichment claim. Doc. 266 at 8–10, 12–13. But

the court concluded plaintiff had shown “Judgment Debtors and The Promise Keepers acted with

actual intent to hinder, delay, or defraud plaintiff, violating the [Kansas Uniform Fraudulent

Transfer Act].” Id. at 12. And the court also concluded this violation entitled plaintiff to recover

damages. Id. at 13. But, because the record did not adequately reflect the damage award

plaintiff sought, the court denied her request for monetary damages without prejudice. Id. at 14.

       On May 29, 2020, plaintiff renewed her motion, but never attached an affidavit to support

her damage claim. See Doc. 269. The court deferred its ruling on the motion and ordered

plaintiff to do one of two things: supplement the record or schedule an evidentiary hearing.

Doc. 276. Plaintiff complied and filed supplementary materials supporting her damage claim.

Doc. 279.

       II.     Legal Standard

       Federal Rule of Civil Procedure 55 provides a two-step process for securing a default

judgment. First, Rule 55(a) allows the Clerk to enter a default against a party who “has failed to

plead or otherwise defend” a lawsuit. Second, after the Clerk enters default, plaintiff may

request the Clerk to enter judgment if the amount sought is “a sum certain or a sum that can be

made certain by computation[.]” Fed. R. Civ. P. 55(b)(1). When considering a motion for

default judgment, the court may hold a hearing if “it needs to: (A) conduct an accounting; (B)

determine the amount of damages; (C) establish the truth of any allegation by evidence; or (D)



                                                 3
       Case 2:19-cv-02091-DDC-TJJ Document 85 Filed 07/17/20 Page 4 of 7




investigate any other matter.” Fed. R. Civ. P. 55(b)(2).

       “Once the default is established, defendant has no further standing to contest the factual

allegations of plaintiff’s claim for relief.” Mathiason v. Aquinas Home Health Care, Inc., 187 F.

Supp. 3d 1269, 1274 (D. Kan. 2016) (citations and internal quotation marks omitted). The court

accepts as true all well-pleaded factual allegations in the Complaint. Id. This presumption does

not extend, however, to allegations about the amount of damages. Id.

       But, even after default, “‘it remains for the court to consider whether the unchallenged

facts constitute a legitimate cause of action, since a party in default does not admit mere

conclusions of law.’” Bixler v. Foster, 596 F.3d 751, 762 (10th Cir. 2010) (quoting 10A Charles

A. Wright, Arthur R. Miller & Mary K. Kane, Federal Practice and Procedure § 2688, at 63 (3d

ed. 1998)). When deciding whether to enter a default judgment, a district court enjoys broad

discretion. Mathiason, 187 F. Supp. 3d at 1274 (citation omitted).

       A default judgment also does not establish the amount of damages. Id. at 1274–75.

Instead, “[p]laintiff must establish that the amount requested is reasonable under the

circumstances.” Id. at 1275 (citing DeMarsh v. Tornado Innovations, L.P., No. 08-2588-JWL,

2009 WL 3720180, at *2 (D. Kan. Nov. 4, 2009)). A court may award damages “‘only if the

record adequately reflects the basis for [the] award via a hearing or a demonstration by detailed

affidavits establishing the necessary facts.’” DeMarsh, 2009 WL 3720180, at *2 (quoting

Adolph Coors Co. v. Movement Against Racism & The Klan, 777 F.2d 1538, 1544 (11th Cir.

1985) (further citations and internal quotation marks omitted)).

       III.    Discussion

       Plaintiff seeks judgment of $300,000 plus interest from The Promise Keepers. Doc. 270

at 1. The court already has concluded that plaintiff has shown Judgment Debtors and The



                                                 4
       Case 2:19-cv-02091-DDC-TJJ Document 85 Filed 07/17/20 Page 5 of 7




Promise Keepers are liable to her for damages under the Kansas Uniform Fraudulent Transfer

Act. Doc. 266 at 12, 13. The court thus considers only whether the record supports plaintiff’s

requested damage award.

       Kansas law allows the court to void transfers between Judgment Debtors and The

Promise Keepers “to the extent necessary to satisfy [plaintiff’s] claims.” Kan. Stat. Ann. § 33-

207(a)(1). Plaintiff “may recover judgment for the value of the asset transferred” at the time of

the transfer or “the amount necessary to satisfy the creditor’s claim, whichever is less.” Kan.

Stat. Ann. § 33-208(b), (c). In support of her claim, plaintiff has supplied a declaration from her

attorney Benjamin Abel, and a declaration and certified expert report from William Harvey.

Doc. 279. Mr. Abel testifies that plaintiff retained Mr. Harvey “to determine the retrospective

market value of certain property owned by Judgment Debtors.” Id. at 2. Mr. Harvey is a

professional appraiser in West Virginia, with more than 40 years’ experience. Id. at 28–32. Mr.

Harvey also testifies that plaintiff hired him to prepare an expert report about The Promise

Keeper’s property in West Virginia. Id. at 5–6. Mr. Harvey’s report contends that the 51 acres

in West Virginia that Judgment Debtors fraudulently transferred to The Promise Keepers was

worth $300,000 when it was transferred. Id. at 11–27.

       The court has reviewed plaintiff’s supporting materials, including attorney Benjamin

Abel’s declaration, Mr. Harvey’s declaration, and Mr. Harvey’s report, and finds that the record

adequately reflects the basis for the requested award. A court may award damages “‘only if the

record adequately reflects the basis for [the] award via a hearing or a demonstration by detailed

affidavits establishing the necessary facts.’” DeMarsh, 2009 WL 3720180, at *2 (quoting

Adolph Coors Co., 777 F.2d at 1544 (further citations and internal quotation marks omitted)).

And, “the court may rely on detailed affidavits or documentary evidence to determine the



                                                 5
       Case 2:19-cv-02091-DDC-TJJ Document 85 Filed 07/17/20 Page 6 of 7




appropriate sum for default judgment.” Mathiason, 187 F. Supp. 3d at 1277 (quoting Seme v. E

& H Prof’l Sec. Co. Inc., No. 08-CV-01569-RPM-KMT, 2010 WL 1553786, at *11 (D. Colo.

Mar. 19, 2010)). Plaintiff’s first Motion for Default Judgment (Doc. 208) established that

Judgment Debtors transferred the West Virginia property to The Promise Keepers. Doc. 209-4

(Quit Claim Deed between The Value Creators and The Promise Keepers transferring the West

Virginia Property). In its last Order, the court concluded Judgment Debtors and The Promise

Keepers “acted with actual intent to hinder, delay, or defraud plaintiff” under the Kansas

Uniform Fraudulent Transfer Act. Doc. 266 at 12.

        Under Kansas law, plaintiff “may recover judgment for the value of the asset transferred”

or “the amount necessary to satisfy the creditor’s claim, whichever is less.” Kan. Stat. Ann.

§ 33-208(b). The value of the asset is measured “at the time of the transfer . . . .” Id. § 33-

208(c). Plaintiff has established that the West Virginia property’s market value was $300,000

when Judgment Debtors transferred it to The Promise Keepers on July 7, 2018. As plaintiff

currently seeks to satisfy a more than $8 million judgment (Doc. 41), $300,000 does not exceed

the amount she may recover under Kansas law. So, the court grants plaintiff’s request for

monetary damages. Plaintiff is entitled to a $300,000 judgment—the value of the West Virginia

property Judgment Debtors transferred to The Promise Keepers on July 7, 2018.

        The court thus enters default judgment against The Promise Keepers on plaintiff’s Kansas

Uniform Fraudulent Transfer Act claim in the amount of $300,000.2



2
         The court notes plaintiff contends her motion is “partial.” Doc. 269 at 1; Doc. 270 at 1. But
plaintiff never explains what “partial” means in her motion. Nor does she invoke Rule 54(b), which
allows the court to enter “final judgment as to one or more, but fewer than all, claims or parties” if the
court determines “there is no just reason for delay.” Fed. R. Civ. P. 54(b). The court is aware that
plaintiff alleged The Promise Keepers received other property fraudulently transferred from Judgment
Debtors, but in this “partial” motion, plaintiff merely invokes Rule 55(b), which does not provide for
partial judgments. See Fed. R. Civ. P. 55(b). The court thus enters final judgment and closes the case.

                                                      6
       Case 2:19-cv-02091-DDC-TJJ Document 85 Filed 07/17/20 Page 7 of 7




       IT IS THEREFORE ORDERED BY THE COURT THAT plaintiff’s Renewed

Partial Motion for Default Judgment (Doc. 269) (also available as Doc. 81 in the CM/ECF record

in Ross v. The Promise Keepers, Inc., et al., No. 19-2091) is granted. Under Fed. R. Civ. P. 55

and D. Kan. Rule 77.2, the Clerk of the Court is instructed to enter judgment against defendants

The Promise Keepers, Inc., The Promise Keepers 417, Inc., and The Promise Keepers 417 Inc.

for $300,000 plus post-judgment interest at the rate permitted by law.

       IT IS SO ORDERED.

       Dated this 17th day of July, 2020, at Kansas City, Kansas.

                                                    s/ Daniel D. Crabtree
                                                    Daniel D. Crabtree
                                                    United States District Judge




                                                7
